EL
                                                                                C01U 7 4e' APPrA L

                                                                              2C 14 FEB -- 4   AM 9: 18
      IN THE COURT OF APPEALS OF THE STATE                                 OFS.#       H TGITi O0 .
                                            DIVISION II                        By

STATE OF WASHINGTON,                                   I                  No. 43753 -8 -II


                                  Respondent,          I         UNPUBLISHED OPINION


         V.




THOMAS A. COLE,




         BJORGEN, J. —    Following a bench trial, the trial court found Thomas Cole guilty of

failure to register as a sex offender. Cole appeals his sentence, asserting that the trial court erred

 1) by finding that he had the present or future ability to pay legal financial obligations ( LFOs),

and (2) by imposing a variable term of community custody. In accord with our decision in State
     Blazina, 174 Wash. 906, 301 P.3d 492,                     178 Wash. 2d 1010 ( 2013),      we
v.                      App.                         review granted,



decline to address for the first time on appeal Cole' s challenge to the trial court' s finding that he

had a present or likely future ability to pay his LFOs. ' With regard to Cole' s community custody

claim, we accept the State' s concession that the trial court erred by imposing a variable term of

community custody, and we remand for a correction of Cole' s sentence consistent with this

opinion.



                                                     FACTS


          In 2006, Cole was convicted of first degree child rape, which triggered RCW

9A.44. 130' s sex offender registration requirements. On February 7, 2012, the State charged

Cole with one count of failure to register as a sex offender. After Cole waived his jury trial right,




                                                           1
No. 43753 -8 -II



his case proceeded to a bench trial on June 28, 2012. The trial court found Cole guilty of his

charged offense.




         At Cole' s sentencing hearing, the trial court stated that it would waive imposing court

costs   based   on   Cole'   s"   very limited income,"          but that it would impose a mandatory $500 crime

victim assessment       fee,      a   mandatory $ 100 deoxyribonucleic acid (DNA) collection fee, and a


 500 Department         of   Assigned Counsel          recoupment       fee. Report   of   Proceedings ( RP) ( Jul. 20,


2012) at 11 The trial court sentenced Cole to a low -
                                                    end standard range sentence of 17 months of


incarceration with a 0 -36 month community custody term " not to exceed [ the] statutory

max[ imum]."         RP ( July 20, 2012))       at   10.    Cole timely appeals his sentence.

                                                             ANALYSIS


                                                                 I. LFOs


          Cole first contends, for the first time on appeal, that the trial court erred by finding that he

had   a present or    future ability to pay          a $   500   assigned counsel recoupment       fee.'    Specifically,

Cole challenges the following preprinted boilerplate language in his judgment and sentence:

          ABILITY TO PAY LEGAL FINANCIAL OBLIGATIONS.                                              The court has
          considered the total amount owing, the defend[ ant]' s past, present and future
          ability to pay legal financial obligations, including the defendant'                             s financial
          resources and the likelihood that the defendant' s status will change.                            The court

          finds that the defendant has the ability or likely future ability to pay the legal
          financial obligations imposed herein. RCW 9. 94A.753.

Clerk' s Papers ( CP) at 26.


          In Blazina, 174 Wash. App. at 911 -12, the defendant challenged this same boilerplate

 language, arguing, as Cole does here, that the evidence before the trial court did not support the

  Cole does not challenge the trial court' s imposition of the mandatory $ 500 crime victim fee or
 the mandatory $ 100         DNA collection fee.



                                                                    2
No. 43753 -8 -II



trial court finding that he had a present or future ability to pay LFOs. We declined to reach the

merits of Blazina' s argument, however, because he did not object to this finding at sentencing.

Blazina, 174 Wash. App. at 911 - 12. As in Blazina, here Cole did not object at sentencing to the

trial   court' s   finding that   he had   a present or   future ability to pay LFOs. 174 Wash. App. at 311 -12.

Accordingly, we decline to reach the merits of Cole' s argument on this issue.

                                               II. COMMUNITY CUSTODY


           Next, Cole contends that the trial court erred by imposing a variable term of community

custody. The State concedes error. We accept the State' s concession and remand for a
correction of Cole' s sentence consistent with this opinion.


           RCW 9. 94A.701 provides in relevant part:


            1)  If an offender is sentenced to the custody of the department for one of the
           following crimes, the court shall, in addition to the other terms of the sentence,
           sentence the offender to community custody for three years:
                       a) A sex offense not sentenced under RCW 9. 94A.507;

                       9)   The term of community custody specified by this section shall be
           reduced by the court whenever an offender' s standard range term of confinement
           in combination with the term of community custody exceeds the statutory
           maximum for the crime as provided in RCW 9A.20. 021.

           Under RCW 9. 94A.701, "           a court may no longer sentence an offender to a variable

 community custody] term [that is] contingent on the amount of earned release but instead, it
must     determine the      precise   length   of   community custody    at   the time   of   sentencing."   State v.


Franklin, 172 Wash. 2d 831, 836, 263 P.3d 585 ( 2011). 2 Here, Cole was convicted of failure to


 2 Before 2009, the trial court could order variable terms of community custody under former
 RCW 9. 94A. 715 ( 2006). Franklin, 172 Wash. 2d                 at   835. In 2009, the legislature removed

 language permitting variable terms of community custody. Franklin, 172 Wash. 2d at 835 -36.



                                                               3
No. 43753 -8 -II



register as a sex offender, a sex offense not sentenced under RCW 9. 94A.507. Thus, his

conviction was subject to RCW 9. 94A.701( 1)( a)' s provision requiring a 3 - year term of
                           3
community custody.             Here the trial court imposed a 0 -36 month term of community custody

 not   to   exceed [   the] statutory   max[ imum]."    CP at 29. This variable community custody term

does   not comport with        RCW 9. 94A.701.       Franklin, 172 Wash. 2d at 836. Accordingly, we remand

to the trial court to issue a corrected judgment and sentence consistent with this opinion.


            A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.



                                                            A,
                                                            f

                                                                1   J411RGE

We concur•




WORD WICK, C. J.



JO     ANSON, J.




 3 Because Cole' s 17 -month confinement term when combined with a 3 - year community custody
 term does not exceed the 5 -year statutory maximum sentence for his offense, RCW
 9. 94A.701( 9)' s reduction provision does not apply and, thus, the trial court was required to
 impose      a   fixed 3 - year term   of   community custody. See RCW 9A.44. 132( a)( ii); RCW
 9A.20. 021 (c).



                                                            rd